DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 27-50 in the reply filed on 05/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 27 recites the broad recitation a single-layer or a multilayer film, and the claim also recites “wherein a tensile modulus of the multilayer film is 2” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 28-50 are rejected as dependents from the independent claim 27. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 29-32, 34, 36-38, and 40-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasset et al. (US 2009/0176044, hereinafter “Thomasset”) in view of Ashman et al. (US 2015/0013818, hereinafter “Ashman”).
In regard to claim 27, Thomassett discloses a flexible packaging tube formed from a laminate comprising at least one first layer and one second layer (abstract). The first layer 3 forms the outer surface of the tubular body and a second layer 4 forms the inner surface of said tubular body [0048]. Thus, the second layer is an extruded main layer with a layer at least partially surrounding the main layer [Fig. 1]. Thomassett discloses that the first layer 3 is formed 4 is formed from polyethylene [0050].
Thomassett is silent with regards to the tensile modulus of the second layer 4 being less than 1200 N/mm2 and the tensile modulus of the first layer 3 being greater than 3500 N/mm2.
 Ashman discloses a film for a skirt of a flexible tube (abstract). The tube skirt comprises a multilayer film that comprises an inner layer of polyethylene that has a Young’s modulus (tensile modulus) of 931 MPa and an outer layer of oriented polyolefin with a young modulus of 3500 MPa (Table 1.3). A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
Thomassett and Ashman both disclose a flexible tube skirt that is formed from a multilayer film that comprises an inner layer of polyethylene and an outer layer of biaxially oriented polyolefin. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a polyethylene material having a Young’s Modulus of less than 1200 N/mm2 for an inner layer and a biaxially oriented polyolefin with a Young’s Modulus of greater than 3500 N/mm2 for the outer layer as disclosed by Ashman motivated by the expectation of forming a tube skirt with excellent flexibility, heat-sealing properties, and reduction in manufacturing costs of the skirt [Ashmann 0008].
In regard to claim 28, modified Thomassett is silent with regard to the tensile modulus of the inner layer being less than 500 N/mm2. It should be noted that that the tensile modulus of a layer is a result effective variable.  As tensile modulus increases, the layer has an increased stiffness.  Absent unexpected results, it would have been obvious to one of ordinary skill in the 2 since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the tensile modulus of the inner layer being less than 500 N/mm2 motivated by the expectation of producing a tube skirt that has excellent elastic return force.
In regard to claim 29, modified Thomassett discloses a multilayer film for the outer layer [0050], wherein the at least one has tensile modulus greater than 3500 N/mm2 [Ashmann Table 1.3]. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.
In regard to claim 30, Thomassett discloses that the additional layer is SiOx [0050]. It is inherent that SiOx has a flexural modulus of greater than 100 N/mm2.
In regard to claim 31, Thomassett discloses that the inner layer represents more than 80% of the thickness of said laminate [0050].
In regard to claim 32, Thomassett discloses that the inner layer has a thickness of 200 microns [0077].
In regard to claim 33, Thomassett is silent with regard to the thickness of the inner layer being between 250 microns and 550 microns. It should be noted that that the thickness of a layer is a result effective variable.  As the thickness increases, the layer has an increased mechanical properties and seal strength.  Absent unexpected results, it would have been obvious to one of In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to the thickness of the inner layer being between 250 microns and 550 microns motivated by the expectation of producing a tube skirt that has excellent mechanical properties. 
In regard to claim 34, Thomassett discloses that the total thickness of the skirt is 230 microns [0069-0072].
In regard to claim 36, Thomassett discloses that the inner layer is formed of 80% low density polyethylene with a MFR of 0.33 g/10 min and 20% linear low density polyethylene with a MFR of 1 g/10 min [0055].
In regard to 37, modified Thomassett discloses a tube skirt that has an extruded main layer and a film at least partially surrounding the main layer wherein the tensile modulus of the main layer is less than 1200 N/mm2 and the tensile modulus of the film is greater than 3500 N/mm2. Thus, modified Thomassett discloses a tube skirt that is substantially similar to that of the applicant’s claimed invention. Although the modified Thomassett does not disclose that the skirt has an absorbed energy ratio that is greater than 60%, the claimed properties are deemed to be inherent to the structure in the prior art since the modified Thomassett teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  

In regard to claim 40, Thomassett is silent with regard to the ends of the multilayer film are arranged to overlap.
Ashman discloses that the multilayer film is folded on itself and heat-sealed along the length of the longitudinal seal line [abstract]
Thomassett and Ashman both disclose a flexible tube skirt that is formed from a multilayer film that comprises an inner layer of polyethylene and an outer layer of biaxially oriented polyolefin. Thus, it would have been obvious to one of ordinary skill in the art to utilize folding the multilayer film on itself and heat-sealing along the length of the longitudinal seal line as disclosed in Ashman for the welding method of Thomassett motivated by the expectation of forming a flexible tube skirt that has improved seal strength [Ashman 0007].
In regard to claim 41, Thomassett discloses that a strip is added to the ends of the multilayer film [0054].
In regard to claim 42, Thomassett discloses that the strip is arranged on top of the multilayer film [0054].
In regard to claim 43, Thomassett discloses that the inner layer is multilayer and coextruded [0057].
In regard to claims 44-45, Thomassett discloses that the main layer includes an oxygen barrier layer comprising EVOH [0057].
In regard to claim 46, Thomassett discloses that the main layer includes a layer of cardboard layers [0060]. The examiner considers the use of cardboard to be a recycled material. 

In regard to claims 48-50, Thomassett discloses that the multilayer film includes an oxygen barrier layer comprises a barrier layer selected from EVOH resin layer, a metallized layer, and a metal layer, wherein the metal layer includes aluminum [0056-0057].

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasset et al. (US 2009/0176044, hereinafter “Thomasset”) in view of Ashman et al. (US 2015/0013818, hereinafter “Ashman”) in further view of Dambricourt (US 2015/0203252).
In regard to claim 35, Thomasset discloses a flexible tube skirt formed of an inner layer comprising 80% low density polyethylene with a MFR of 0.33 g/10 min and 20% linear low density polyethylene with a MFR of 1 g/10 min [0055] as previously discussed.
Thomasset is silent with regard to the blend comprising 45% HDPE. 
Dambricourt disclose a flexible tube skirt [abstract]. The wall can be formed from a HDPE blended with additional polymer, wherein the HDPE represents 5% to 100 wt% by weight of the polymers [abstract]. The blend comprises between 0 and 85 wt% by weight of LDPE(s) [0054]. The blend can favor LDPE to obtain a more flexible tube [0053].
Thomasset and Dambricourt both disclose flexible tube skirts that are formed using LDPE. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a blend of 45% HDPE, 45% LDPE, and 10% LLDPE as disclosed by Dambricourt for the blend of the inner layer of Thomasset motivated by the expectation of forming an inner layer that has barrier properties from the HDPE while maintaining flexibility from the LDPE(s) [Dambricourt 0054].


Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasset et al. (US 2009/0176044, hereinafter “Thomasset”) in view of Ashman et al. (US 2015/0013818, hereinafter “Ashman”) in further view of Voigtmann (US 2010/0000674).
In regard to claim 39, modified Thomassett is silent with regard to the ends of the multilayer film having a space between them
	Voigtmann discloses a tube skirt wherein a gap can be adjusted depending on the aesthetic purposes of the final tube [0060].
	Modified Thomassett and Voigtmann both disclose a tube skirt that can be used to form a tube. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the a space between the ends of the multilayer film as disclosed in Voigtmann in the tube structure of modified Thomassett motivated by the expectation of forming a tube that is aesthetically appealing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782